

117 S2487 IS: Put the Brakes on Boondoggles Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2487IN THE SENATE OF THE UNITED STATESJuly 27, 2021Ms. Ernst (for herself and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the provision of Federal assistance to transit and rail projects with significant cost overruns and that are projected to lose money, and for other purposes. 1.Short titleThis Act may be cited as the Put the Brakes on Boondoggles Act.2.Prohibition on use of Federal funds for certain transit and rail projectsNotwithstanding any other provision of law, the Secretary of Transportation shall not provide any new assistance for a transit or rail project if—(1)the overall cost projection to complete the project exceeds the original cost projection by at least $1,000,000,000; and(2)the operational and administrative costs of the service provided by the project are projected to exceed the revenues generated from ridership annually over the next decade. 